DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment filed on 14 January 2022 is acknowledged. Claims 1, 3, 4, 6, and 12-14 are amended; claims 2, 7-11, 15, and 16 are cancelled; and claims 21-26 are newly added. Claims 1, 3-6, 12-14, and 17-26 are pending; claims 17-20 are withdrawn; and claims 1, 3-6, 12-14, and 21-26 are presented for examination on the merits. 
In response to the amendment filed on 14 January 2022, the objections to the claims are partially withdrawn and supplement; the rejections under 35 USC 112(a) are changed; the rejections under 35 USC 112(b) are changed; the rejection under 35 USC 112(d) is withdrawn; and the rejections over the prior art are changed. Claim 14 is drawn to allowable subject matter.

Claim Objections
Claims 3 and 26 are objected to because of the following informalities:  
Regarding claim 3, the limitation "a morphological or a secondary chemical change" must be changed to "a morphological change or a secondary chemical change".  
Regarding claim 26, the limitation "the reagent" must be changed to "the water-soluble reagent".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
(I)
New claim 21 is the following:
A method for detection of a substance of interest in a sample, comprising: 
obtaining a sample containing water to be tested; 
adding a water-soluble reagent to the sample, which reagent is capable of forming a colored precipitate with a substance of interest in the sample; and 
passing the sample and the water-soluble reagent through a filter and/or a membrane and concentrating on the filter and/or the membrane any colored precipitate present; 
visually determining the presence or absence of any colored precipitate on the filter and/or the membrane, having a visual limit of detection of 4.5 ppb.

The original disclosure does not provide written description support for passing the same mixture of the sample and the water-soluble reagent through both a filter and a membrane, resulting in concentration of precipitate at two different locations. This is new matter.

(II)
New independent claim 21 recites the indefinite limitation "having a visual limit of detection of 4.5 ppb".
Grammatically, this limitation appears to modify "the presence or absence of any colored precipitate," while logically, this limitation appears to refer to "any colored precipitate…." There is nothing in the claim to suggest that the limitation "4.5 ppb" refers to a concentration of the substance of interest in the sample containing water to be tested.
The specification provides teaching of detection ranges for a substance of interest in a sample in paragraph [0010]. The only mention of "4.5 ppb" in the original disclosure is found in paragraph [00032], which pertains to the detection of "[l]ead concentrations." The specification does not teach that a ppb concentration refers to a concentration of colored precipitate on a filter or a membrane. This is new matter.

New independent claim 21 recites the indefinite limitation "having a visual limit of detection of 4.5 ppb".
New dependent claim 22 recites the limitation "wherein the substance of interest is a metal, a cation, or an anion."
The specification provides teaching of detection ranges for a (general) substance of interest in paragraph [0010]. The only mention of "4.5 ppb" in the original disclosure is found in paragraph [00032], which pertains to the detection of lead concentrations. A lead concentration can be interpreted as referring to a metal or a cation, but not to an anion. Accordingly, the recited choice of "an anion" in claim 22 is new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-6, 12-14, and 21-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations "the presence or absence of the lead" and "the lead." Claim 14 recites the limitation "the lead." There is insufficient antecedent basis for these limitations because claim 1 previously introduces both of the following limitations: "lead in water" (preamble) and "lead in the sample" (adding step). 
Claim 1 is the following:
A method for detection of lead in water, comprising: 
obtaining a sample containing water to be tested; 
adding a water-soluble reagent to the sample, which reagent is capable of forming a colored precipitate with lead in the sample, wherein the water-soluble reagent comprises rhodizonate; 
passing the sample and the water-soluble reagent through a filter or a membrane to concentrate on the filter or the membrane any colored precipitate present; and 
using the presence or absence of the colored precipitate as a visual indicator of the presence or absence of the lead, with a level of sensitivity capable of detecting the lead in a concentration of 4.5 ppb in the sample.


First, it is unclear what is modified by the phrase "with a level of sensitivity…" The grammatical structure of the "using" step suggests that the phrase "with a level of sensitivity…" modifies the gerund "using," but this does not make sense. How can a person perform a step of using…with a level of sensitivity? Does the phrase "with a level of sensitivity…" modify "a visual indicator" instead?
Second, it is completely unclear what is meant by "a level of sensitivity capable of detecting the lead." How can a level of sensitivity detect something? If the limitation "with a level of sensitivity…" is interpreted (contrary to grammar) as modifying "a visual indicator," then it is unclear what is meant by a visual indicator having a level of sensitivity capable of detecting something. A visual indicator indicates something, such as presence or concentration, while the human eye or an instrument detects the visual indicator. A visual indicator does not detect something.
Third, regarding the limitation "capable of detecting the lead in a concentration of 4.5 ppb in the sample," it is unclear what is modified by the phrase "in a concentration…" If this phrase is interpreted as modifying "detecting," then the limitation "detecting … in a concentration…" appears to be grammatically incorrect. On the other hand, if the phrase "in a concentration…" is interpreted as modifying the limitation "the lead," then the limitation "the lead in a concentration of 4.5 ppb in the sample" lacks sufficient antecedent basis. The claim does not previously require that the sample comprises lead or that the sample comprises lead having a concentration of 4.5 ppb.
Fourth, when viewing the limitation "with a level of sensitivity capable of detecting the lead in a concentration of 4.5 ppb in the sample" as a whole, it is unclear what restriction(s) this limitation imposes on the previously recited steps of the method. Does the limitation require a person to mentally define a presence of lead in the sample as being a presence of at least 4.5 ppb lead in the sample or to mentally define an absence of lead in the sample as meaning as less than 4.5 ppb lead in the sample? Does the limitation impose physical restrictions on the previously recited steps (e.g., a minimum volume used in the passing step and/or a maximum size of the filter or membrane), such that if the sample containing water to be tested has a lead concentration of 4.5 ppb, then a presence of the colored precipitate provides a visual indicator of a presence of 
Claims 21 and 24 recite the limitation "the sample." There is insufficient antecedent basis for these limitations because claim 21 previously introduces both of the following limitations: "a sample" (preamble) and "a sample containing water to be tested" (obtaining step).
New claim 21 is the following:
A method for detection of a substance of interest in a sample, comprising: 
obtaining a sample containing water to be tested; 
adding a water-soluble reagent to the sample, which reagent is capable of forming a colored precipitate with a substance of interest in the sample; and 
passing the sample and the water-soluble reagent through a filter and/or a membrane and concentrating on the filter and/or the membrane any colored precipitate present; 
visually determining the presence or absence of any colored precipitate on the filter and/or the membrane, having a visual limit of detection of 4.5 ppb.

The limitation "having a visual limit of detection of 4.5 ppb" is indefinite for at least three reasons. 
an absence of something have a limit of detection of a minimum concentration? Does the phrase "having a visual limit of detection…" modify "any colored precipitate…" instead?
Second, assuming that the phrase "having a visual limit of detection of 4.5 ppb" modifies the limitation "any colored precipitate on the filter and/or the membrane," it is unclear in view of the disclosure how a colored precipitate on a filter and/or a membrane could be characterized by a concentration of 4.5 ppb. The specification discloses ppb concentrations referring to concentrations of a substance of interest in a sample, not to concentrations of a colored precipitate on a filter or a membrane.
Third, when viewing the limitation "having a visual limit of detection of 4.5 ppb" as a whole, it is unclear what restriction(s) this limitation imposes on the previously recited steps of the method. If there is an absence of colored precipitate on the filter and/or the membrane, the limitation "having a visual limit of detection of 4.5 ppb" does not appear to apply to this scenario. Likewise, if there is substantially pure colored precipitate present on the filter and/or the membrane, and therefore the colored precipitate is present on the filter and/or the membrane at a concentration of substantially greater than 4.5 ppb, then the limitation "having a visual limit of detection of 4.5 ppb" does not appear to apply to this scenario. For purposes of applying prior art, this indefinite limitation is treated as a contingent limitation regarding a condition of 4.5 ppb of colored precipitate being present on the filter and/or the membrane. See MPEP 2111.04, II regarding contingent limitations.
Claims 22-25 recite the limitation "the substance of interest." There is insufficient antecedent basis for these limitations because claim 21 previously introduces both of the following limitations: "a substance of interest in a sample" (preamble) and "a substance of interest in the sample" (adding step).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone (US 5,912,180, IDS; previously relied upon).
Regarding claim 21, Stone discloses a method for detection of a substance of interest (copper or iron) in water, comprising: in a sample, comprising: 
obtaining a sample containing water to be tested (col. 5, lines 23-26); 
adding a water-soluble reagent to the sample (precipitating reagent, borate; col. 6, lines 33-44), which reagent is capable of forming a colored precipitate with a substance of interest in the sample ("With respect to copper and iron, the reaction of the metal with borate creates a colored precipitate that can be identified without having to use another reagent. Accordingly, it is not necessary to use an additional reagent to check the precipitate for copper or iron." col. 7, lines 10-15); and 
passing the sample and the water-soluble reagent through a filter or a membrane and concentrating on the filter or the membrane any colored precipitate present (col. 7, line 65 to col. 8, line 6); 
visually determining the presence or absence of any colored precipitate on the filter or the membrane ("calorimetrically [sic] detecting the substance," col. 1, lines 17-21; col. 7, lines 10-15).
Regarding the indefinite limitation "having a visual limit of detection of 4.5 ppb," this indefinite limitation is interpreted as modifying "any colored precipitate on the filter and/or the membrane." For purposes of applying prior art, this indefinite limitation is treated as a contingent limitation regarding a condition of 4.5 ppb of colored precipitate being present on the filter and/or the membrane. See MPEP 2111.04, II regarding contingent limitations. 

If the tested liquid sample of Stone lacks metals and there is an absence of colored precipitate on the filter and/or the membrane, the limitation "having a visual limit of detection of 4.5 ppb" clearly does not appear to apply to this scenario. Likewise, if the tested liquid sample of Stone has sufficient metal to result in collected colored precipitate, then it is implicit to Stone that the collected colored precipitate itself is present on the filter and/or the membrane at a concentration of substantially greater than 4.5 ppb, and the limitation "having a visual limit of detection of 4.5 ppb" also does not appear to apply to this scenario. Because claim 21 does not require that colored precipitate is present on the filter and/or the membrane at 4.5 ppb, Stone anticipates the method of claim 21.
Regarding claim 22, Stone discloses that the substance of interest is a metal or a cation (col. 7, lines 10-15 and 27-28).
Regarding claim 23, Stone's substance of interest (copper or iron) must inherently be soluble or insoluble in water. Moreover, "Cu+2" and "Fe+3" (col. 7, lines 27-28) are soluble in water.
Regarding claim 24, Stone's substance of interest (copper or iron) must inherently be soluble or insoluble in the sample. Moreover, "Cu+2" and "Fe+3" (col. 7, lines 27-28) are soluble in a water sample.
Regarding claim 25, in a separate embodiment of detecting lead, Stone discloses an initial lead precipitate that is a colored precipitate on the filter (col. 8, lines 64-65) that turns white via "clearing" with a metal releasing agent (col. 8, lines 58-65), followed by detection of the lead by rhodizonate dye (col. 8, lines 21-27 and 62). According, the initial colored precipitate (col. 8, lines 64-65) can be interpreted as the "any colored precipitate" of the adding and passing steps of claim 21, and the product of the reaction of the rhodizonate dye and the cleared lead precipitate is the "any colored precipitate" of the visually determining step of claim 21.

Claims 1, 3-6, 12, 13, and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feigl ("Analytical Use of Sodium Rhodizonate," Ind. Eng. Chem. Anal. Ed. 1942; newly cited).
6O6∙Pb(OH)2∙H2O, page 841, left col.: "Preparation of Lead Salts of Rhodizonic Acid") comprising: 
obtaining a sample containing water ("Solutions containing 0.825 gram of lead nitrate…" ibid., which implicitly are aqueous given the formation of the hydrate product PbC6O6∙Pb(OH)2∙H2O); 
adding a water-soluble reagent to the sample, which reagent is capable of forming a colored precipitate with lead in the sample, wherein the water-soluble reagent comprises sodium rhodizonate ("Solutions containing 0.825 gram of lead nitrate and 0.55 gram of sodium rhodizonate, respectively, are mixed…," ibid.); 
passing the sample and the water-soluble reagent through a filter to concentrate on the filter any colored precipitate present ("…are mixed, brought to boiling and filtered, and the precipitate is washed with water …", ibid.); and 
using the presence of the colored precipitate as a visual indicator of the presence of the lead [in the precipitate] ("Two rhodizonates, each with a distinctive color, can be precipitated from lead solutions by sodium rhodizonate," page 841, left col.: "Preparation of Lead Salts of Rhodizonic Acid"; where the synthesized lead rhodizonate PbC6O6∙Pb(OH)2∙H2O is identified as "BLUE-VIOLET").
Regarding the preamble limitation "A method for detection of lead in water," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding the limitation "a sample containing water to be tested," the recited intended use of the sample containing water ("to be tested") is not a positively recited step of testing. The method of claim 1 is not interpreted as requiring a step of "testing" the sample. The indefinite limitation of "using the presence of the colored precipitate as a visual indicator of the presence of the lead" does not require that a user determine whether lead is present or absent in the sample containing water. Because Feigl teaches that different lead rhodizonates have distinctive colors, and because Feigl identifies the color of the lead rhodizonate products, Feigl discloses a step of 
Regarding the indefinite limitation "with a level of sensitivity capable of detecting the lead in a concentration of 4.5 ppb in the sample," this indefinite limitation is treated as a contingent limitation regarding a condition of when 4.5 ppb of lead is present in the sample, which implicitly does not apply to Feigl's solution containing 0.825 gram of lead nitrate. See MPEP 2111.04, II regarding contingent limitations.
Regarding claims 3, 4, and 13, Feigl discloses, in the embodiment of synthesizing scarlet-red lead rhodizonate, 2PbC6O6∙Pb(OH)2∙H2O (page 841, left col.: "Preparation of Lead Salts of Rhodizonic Acid"), a further step of adding a developer that is tartaric acid (added buffer solution containing tartaric acid and sodium bitartrate); wherein the developer is capable of inducing a morphological change that is crystallization of the colored precipitate such that the colored precipitate is more visually discernable on the filter (presumed to be inherent to the "crystalline, scarlet-red product" versus the "blue-violet amorphous precipitate").
Regarding claim 5, Feigl discloses that the developer (buffer solution containing tartaric acid and sodium bitartrate) is added to the sample (lead nitrate solution) before the water-soluble reagent ("Lead nitrate solution (1 per cent) was treated with an excess of buffer solution…A saturated solution of sodium rhodizonate was added to the clear filtrate; the resulting red precipitate…"; page 841, left col.).
Regarding claim 6, Feigl discloses that the developer is added before the sample and the water-soluble reagent pass through the filter ("Lead nitrate solution (1 per cent) was treated with an excess of buffer solution…A saturated solution of sodium rhodizonate was added to the clear filtrate; the resulting red precipitate was washed free of excess lead with water…"; page 841, left col.; where the washing of the red precipitate with implicitly involves filtration).
Regarding claims 21, 22, 25, and 26, Feigl discloses a method (synthesis of Blue-Violet Lead Rhodizonate, PbC6O6∙Pb(OH)2∙H2O, page 841, left col.: "Preparation of Lead Salts of Rhodizonic Acid") comprising:
obtaining a sample containing water ("Solutions containing 0.825 gram of lead nitrate…" ibid., which implicitly are aqueous given the formation of the hydrate product PbC6O6∙Pb(OH)2∙H2O); 

passing the sample and the water-soluble reagent through a filter and concentrating on the filter any colored precipitate present ("…are mixed, brought to boiling and filtered, and the precipitate is washed with water …", ibid.); 
visually determining the presence of any colored precipitate on the filter ("Two rhodizonates, each with a distinctive color, can be precipitated from lead solutions by sodium rhodizonate," page 841, left col.: "Preparation of Lead Salts of Rhodizonic Acid"; where the synthesized lead rhodizonate PbC6O6∙Pb(OH)2∙H2O is identified as "BLUE-VIOLET").
Regarding the preamble limitation "A method for detection of substance of interest in a sample," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding the limitation "a sample containing water to be tested," the recited intended use of the sample containing water ("to be tested") is not a positively recited step of testing. The method of claim 1 is not interpreted as requiring a step of "testing" the sample. The indefinite limitation of "using the presence of the colored precipitate as a visual indicator of the presence of the lead" does not require that a user determine whether lead is present or absent in the sample containing water. Because Feigl teaches that different lead rhodizonates have distinctive colors, and because Feigl identifies the color of the lead rhodizonate products, Feigl discloses a step of visually determining the presence of any colored precipitate on the filter.
Regarding the indefinite limitation "having a visual limit of detection of 4.5 ppb," this indefinite limitation is treated as a contingent limitation regarding a condition of 4.5 ppb of colored precipitate being present on the filter and/or the membrane, which implicitly does not apply to Feigl's precipitated PbC6O6∙Pb(OH)2∙H2O. See MPEP 2111.04, II regarding contingent limitations.

Regarding claim 23, Feigl discloses that the substance of interest is soluble in the sample ("Solutions containing 0.825 gram of lead nitrate…" ibid.).

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Stone (US 5,912,180, IDS) does not teach or suggest that a salt of rhodizonic acid is added directly to a liquid sample prior to filtering for precipitate, as opposed to being added after a step of filtering precipitate (see col. 8, lines 21-28).
Feigl ("Analytical Use of Sodium Rhodizonate," Ind. Eng. Chem. Anal. Ed. 1942; newly cited) discloses the detection of lead in extremely dilute solutions by adding reagent comprising hydrogen sulfide to the test solution, collecting the resulting precipitate via filtering, heating the precipitate and adding sodium rhodizonate (page 841, right col., penultimate para.). Furthermore, Feigl discloses another embodiment of the detection of lead in a test solution by adding a drop of the test solution to a filter paper and separately adding a drop of a reagent solution comprising sodium rhodizonate to the filter paper (page 841, right col., fourth-to-last para.). While it would be obvious to modify either of these methods for the detection of lead in a test solution with a step of semi-quantitatively determining a concentration of lead in the test solution by comparison to a set of calibrated color standards (claim 14), in these embodiments Feigl does not teach that a rhodizonate is added to the test solution and a resulting mixture is filtered to isolate resulting precipitate (claim 1). In contrast, the above rejection of claim 1 for anticipation by Feigl relies upon a broad interpretation of claim 1 as being anticipated by Feigl's separate embodiment of a synthesizing blue-violet lead rhodizonate (page 841, left col.). There is no suggestion or motivation to modify Feigl's embodiment of synthesizing blue-violet lead rhodizonate with a step of semi-quantitatively determining a concentration of lead in a test solution by comparison to a set of calibrated color standards, as recited in claim 14.


Response to Arguments
Applicant's arguments filed on 14 January 2022 have been considered and are not fully persuasive and/or are moot in view of the new grounds of rejection. 
The amendment to claim 1 has overcome the rejection of the claims under 35 USC 102(a)(1) as being anticipated by Kopittke ("Toxic effects of Pb2+ on the growth and mineral nutrition of signal grass (Brachiaria decumbens) and Rhodes grass (Chloris gayana)," Plant Soil 2007).
Regarding the prior art and the limitations of "with a level of sensitivity capable of detecting the lead in a concentration of 4.5 ppb in the sample" (claim 1) and "having a visual limit of detection of 4.5 ppb" (claim 21), these limitations have major issues under 35 USC 112(b) and/or 35 USC 112(a), as set forth above. The claims do not limit the sample to having a 4.5 ppb concentration of lead or of the substance of interest, and these indefinite limitations are treated as contingent limitations regarding a condition of when 4.5 ppb occurs. See MPEP 2111.04, II regarding contingent limitations. For a cut-off value of 4.5 ppb to be given patentable weight for all possible concentrations of lead or the substance of interest in the sample, a potential limitation must clearly apply to the entire scope of the claimed method (including the entire scope of the recited sample, which is not required to comprise or have a particular concentration of lead or of the substance of interest). 
Regarding the prior art of Stone (US 5,912,180, IDS), Applicant argues that "the claimed method uses a reagent for both precipitating a single substance of interest and for providing a color indication that the substance of interest is present" (italics added). This argument is not persuasive because the specification discloses (and claim 3 recites) an additional developer that is added such that the colored precipitate is more visually discernable. The specification;n teaches that "One drop of 10% w/v tartaric acid added to the membrane is sufficient to convert 10% w/v tartaric acid developer added in droplet form to the membrane" ([0030]). These two citations are the only disclosed working examples that have detection sensitivity for the substance of interest in the sample at low ppb concentration. Accordingly, enablement for the claimed invention relies upon the disclosed developer such that one of ordinary skill can perform the claimed invention without undue experimentation. Claim 21 clearly does not require that the "any colored precipitate" is identical to the "a colored precipitate" of the adding step or the "any colored precipitate" of the passing step. Regarding claim 1, if the result of adding a developer were to be interpreted as a different colored precipitate, then claim 3 is an improper dependent claim. The disclosed developer is analogous to Stone's detection reagent, and accordingly Applicant's argument regarding Stone's use of both a precipitating reagent and a developer is unpersuasive (which is relevant to the rejection of claim 25). Moreover, regarding claim 21, Stone's embodiment of identifying copper and iron does not rely upon another reagent (col. 7, lines 10-12).
Even disregarding the parallel between Stone's detection reagent and the added developer of the instant application, Applicant's assertion that "direct precipitation into a colored precipitate" unexpectedly provides enhanced visibility of precipitate at the low concentrations of the substance of interest in the sample (i.e., evidence of unexpected results as a secondary consideration of non-obviousness) is not supported by the evidence of record. As noted above, the only disclosed working examples of a method with detection sensitivity for the substance of interest in the sample at low ppb concentration are for the detection of lead using sodium rhodizonate and tartaric acid developer. There is no evidence of record that other disclosed reagents of the specification (see Table I, page 13) provide 4.5 ppb detection sensitivity when applied to the claimed method. Evidence of unexpected results must be commensurate in scope with the claimed invention and are not relevant to rejections for anticipation.
 In addition to choice of reagent, other relevant factors to detection sensitivity include volume of sample filtered and filter size. The instant specification teaches that "a greater volume of water to be tested … which can enhance resolution and lower detection limits since more lead 
Applicant argues that Stone discloses a method whereby a precipitating reagent (borate) is used to concentrate both a substance of interest and substances not of interest. This argument is not persuasive because the claimed invention does not require selectivity for the substance of interest in the presence of interfering substances, and claims 1, 3-6, 12-14 and 26, which require that the water-soluble reagent comprises rhodizonate, have not been rejected over Stone. Moreover, the disclosed water-soluble reagent of sodium rhodizonate is known to form colored precipitates with non-lead ions including barium and strontium, as well other univalent or divalent metal ions (see newly cited prior art of Feigl, first para. page 840 and Table I).  Applicant's argument regarding concentration of substances not of interest is not relevant to claim 21 because claim 21 does not define the substance of interest, and therefore all metals that precipitate with borate, as listed in Table II of Stone, may be interpreted as being of interest. Regarding dependent claim 25, which states that the substance of interest is lead, it is noted that the claim do not positively recite a step of determining the presence or absence of the substance of interest in the sample. Independent claim 21 merely recites a step of visually determining the presence of absence of any colored precipitate.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797